Case 14-50882        Doc 82     Filed 02/21/20      Entered 02/21/20 12:00:07         Desc         Page 1
                                                  of 4



                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

In re:                                                      Case No. 14-50882
         BOBBY EUGENE HARLOW
         VICKIE LAMBERT HARLOW
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Herbert L. Beskin, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/13/2014.

         2) The plan was confirmed on 11/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/25/2019.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $28,754.16.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 14-50882      Doc 82    Filed 02/21/20        Entered 02/21/20 12:00:07                Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor              $43,590.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                  $43,590.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,900.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,886.50
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,786.50

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 ADVANCE AUTO PARTS              Unsecured      1,022.71            NA              NA            0.00       0.00
 ALAN D. ROBBINS, DDS            Unsecured         476.45           NA              NA            0.00       0.00
 AMERICAN INFOSOURCE LP AS AGE   Unsecured      1,148.62       1,104.16        1,104.16        494.00        0.00
 AMERICAN INFOSOURCE LP AS AGE   Unsecured         106.10         74.82           74.82          33.47       0.00
 AMERICAN INFOSOURCE LP AS AGE   Unsecured            NA         199.31          199.31          89.17       0.00
 AMERICAN INFOSOURCE LP AS AGE   Unsecured            NA         101.99          101.99          45.63       0.00
 AMERICAN INFOSOURCE LP AS AGE   Unsecured            NA         391.16          391.16        175.01        0.00
 ASHLEY FUNDING SERVICES LLC     Unsecured         206.00        206.00          206.00          92.16       0.00
 ASHLEY FUNDING SERVICES LLC     Unsecured         133.68        132.00          132.00          59.05       0.00
 ATKINS AUTOMOTIVE               Unsecured      1,518.81            NA              NA            0.00       0.00
 AUGUSTA MEDICAL CENTER          Unsecured      1,584.00       5,641.39        5,641.39      2,523.98        0.00
 BIG L TIRE                      Unsecured         415.94           NA              NA            0.00       0.00
 BRADFORD EXCHANGE ONLINE        Unsecured          79.00           NA              NA            0.00       0.00
 BRANCH BANKING & TRUST          Unsecured      1,396.85            NA              NA            0.00       0.00
 CACH, LLC                       Unsecured         772.00        772.15          772.15        345.46        0.00
 CENTRAL INSURANCE               Unsecured         390.00           NA              NA            0.00       0.00
 EMPI INC.                       Unsecured           7.00           NA              NA            0.00       0.00
 FEDERATED AUTO PARTS            Unsecured         472.09           NA              NA            0.00       0.00
 FIGIS INC.                      Unsecured          51.00           NA              NA            0.00       0.00
 FIRST AMERICAN PAYMENT SYSTEM   Unsecured      1,733.45            NA              NA            0.00       0.00
 GINNY'S                         Unsecured         187.00           NA              NA            0.00       0.00
 HARRISONBURG EMERGENCY PHYS     Unsecured      1,775.00            NA              NA            0.00       0.00
 HARRISONBURG OB-GYN ASSOCIAT    Unsecured         116.00           NA              NA            0.00       0.00
 HSBC BANK NEVADA                Unsecured         772.00           NA              NA            0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA          31.89           31.89          14.27       0.00
 INTERNAL REVENUE SERVICE        Priority          630.96        630.96          630.96        630.96        0.00
 LADCO LEASING                   Unsecured      2,385.77            NA              NA            0.00       0.00
 LVNV FUNDING                    Unsecured         783.00        658.91          658.91        294.80        0.00
 LVNV FUNDING                    Unsecured      1,190.83         783.59          783.59        350.58        0.00
 LVNV FUNDING                    Unsecured            NA       4,006.92        4,006.92      1,792.72        0.00
 MBF LEASING                     Unsecured      2,885.40            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
Case 14-50882        Doc 82       Filed 02/21/20     Entered 02/21/20 12:00:07             Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim       Principal       Int.
 Name                                 Class   Scheduled      Asserted      Allowed        Paid          Paid
 MERIMAC CAPITAL                  Unsecured      1,783.45            NA           NA            0.00        0.00
 MERIMAC CAPITAL                  Priority             NA            NA           NA            0.00        0.00
 PENDLETON CO. EMS                Unsecured      1,040.00            NA           NA            0.00        0.00
 PEOPLE CUSTOMER SERVICE          Unsecured          65.70           NA           NA            0.00        0.00
 PEOPLE CUSTOMER SERVICE          Unsecured          65.70           NA           NA            0.00        0.00
 ROBERTS HOME MEDICAL             Unsecured         480.00           NA           NA            0.00        0.00
 ROCKINGHAM EYE PHYSICIANS        Unsecured          50.00           NA           NA            0.00        0.00
 ROCKINGHAM MEMORIAL HOSPITAL Unsecured          4,021.74       7,759.15     7,759.15      3,471.49         0.00
 ROCKINGHAM RADIOLOGISTS          Unsecured         297.00           NA           NA            0.00        0.00
 ROCKINGHAM RADIOLOGISTS          Unsecured         312.00           NA           NA            0.00        0.00
 SNAP ON CREDIT                   Secured              NA         550.00       550.00        550.00         0.00
 SNAP ON CREDIT                   Secured              NA       4,091.40     3,664.24      3,664.24         0.00
 SPORTS ILLUSTRATED               Unsecured          29.95           NA           NA            0.00        0.00
 SPRINGLEAF FINANCIAL SERVICES, I Unsecured     20,472.78     20,472.78     20,472.78      9,159.62         0.00
 SPRINGLEAF FINANCIAL SERVICES, I Secured        3,286.20       4,241.63     3,826.73      3,826.73         0.00
 SPRINGLEAF FINANCIAL SERVICES, I Secured           550.00        550.00       550.00        550.00         0.00
 SUNTRUST BANK                    Unsecured      1,441.29            NA           NA            0.00        0.00
 THE SWISS COLONY                 Unsecured          90.00           NA           NA            0.00        0.00
 UVA IMAGING                      Unsecured          14.97           NA           NA            0.00        0.00
 UVA MEDICAL CENTER               Unsecured         303.00        282.97       282.97        126.60         0.00
 UVA MEDICAL CENTER               Unsecured          35.00           NA           NA            0.00        0.00
 UVA PHYSICIANS                   Unsecured         303.00           NA           NA            0.00        0.00
 UVA PHYSICIANS GROUP             Unsecured          35.00        423.15       423.15        189.32         0.00
 VIRGINIA DEPARTMENT OF TAXATIO Unsecured              NA            NA           NA            0.00        0.00
 WELLS FARGO BANK, NA             Secured        9,324.24       9,324.24     9,324.24      9,324.24         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal               Interest
                                                             Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                  $0.00
       Mortgage Arrearage                                 $9,324.24          $9,324.24                  $0.00
       Debt Secured by Vehicle                            $4,376.73          $4,376.73                  $0.00
       All Other Secured                                  $4,214.24          $4,214.24                  $0.00
 TOTAL SECURED:                                          $17,915.21         $17,915.21                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                 $0.00
        Domestic Support Ongoing                               $0.00              $0.00                 $0.00
        All Other Priority                                   $630.96            $630.96                 $0.00
 TOTAL PRIORITY:                                             $630.96            $630.96                 $0.00

 GENERAL UNSECURED PAYMENTS:                             $43,042.34         $19,257.33                  $0.00




UST Form 101-13-FR-S (09/01/2009)
Case 14-50882        Doc 82      Filed 02/21/20      Entered 02/21/20 12:00:07           Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,786.50
         Disbursements to Creditors                            $37,803.50

 TOTAL DISBURSEMENTS :                                                                     $43,590.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2020                             By:/s/ Herbert L. Beskin
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
